` United States Securities and Exchange Commission Washington, D.C. FORM 10-Q /A þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIE EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIE EXCHANGE ACT OF 1934 For the transition period from: Commission file number 000-30115 ASIA CORK INC. (Exact name of Small Business Issuer as specified in its charter.) DELAWARE 13-3912047 (State of other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3rd Floor, A Tower of Chuang Xin Information Building No. 72 Second Keji Road, Hi Tech Zone, Xi’An, Shaanxi 710075 P.R. CHINA (Address of principal executive offices, including zip code) (011) 86-13301996766 (Issuer’s telephone number, including area code) (Former Address, if changed since last report) Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES þ NO o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: On August 15, 2008 there were 35,663,850 shares of Common Stock, par value $.0001 per share, outstanding. Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934)(check one): Yes oNo þ This amendment is being filed to revise the disclosure regarding the effect of the issuance of common stock purchase warrants as part of a financing by the Company in June ASIA CORK INC. FORM 10-Q /A QUARTERLY PERIOD ENDED JUNE 30, 2008 INDEX Page PART I FINANCIAL INFORMATION Item 1: Financial Statements 1 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations16 Item 3: Quantitative and Qualitative Disclosures About Market Risk 24 Item 4: Controls and Procedures 25 PART II OTHER INFORMATION Item 1: Legal Proceedings 26 Item 1A: Risk Factors 26 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3: Default upon Senior Securities 27 Item 4: Submission of Matters to a Vote of Security Holders 27 Item 5: Other Information 27 Item 6: Exhibits 27 PART I Financial Information ITEM 1. FINANCIAL STATMENTS ASIA CORK INC. AND SUBSIDIARIES (FORMERLY HANKERSEN INTERNATIONAL CORP. AND SUBSIDIARIES) CONSOLIDATED BALANCE SHEETS June 30, 2008 December 31, 2007 Unaudited Audited Assets Current Assets Cash and equivalents $ 468,219 $ 367,396 Accounts receivable, net of allowance for doubtful accounts of $15,571 and $12,210, respectively 3,098,688 2,429,772 Inventories 2,342,743 920,140 Advance to suppliers 2,829,540 2,375,174 Prepayments and other current assets 125,187 16,111 Total Current Assets 8,864,377 6,108,593 Property and Equipment - Net 4,157,235 1,754,830 Deposit for Purchase of Fixed Assets 2,011,926 1,891,810 Deposit for Purchase of Intangible Assets 1,457,917 1,370,877 Deposit for Acquisition 1,457,917 1,370,877 Construction in Progress 689,595 2,821,817 Investment - At Cost 2,041,084 1,919,228 Intangible Assets- Net 172,961 161,073 Total Assets 20,853,012 17,399,105 Liabilities and Stockholders' Equity Current Liabilities Accounts payable and accrued expenses 1,326,121 956,519 Loan payable 437,375 534,642 Convertible note, net 434,583 - Customer deposit 147,133 - Taxes payable 798,587 767,764 Due to stockholders/officers 176,751 166,199 Other current liabilities 24,554 15,039 Total Current Liabilities 3,345,104 2,440,163 Total Liabilities 3,345,104 2,440,163 Minority Interest 1,617,353 1,522,318 Stockholders' Equity Common stock, $0.0001 par value, 200,000,000 shares authorized, 35,413,850 issued and outstanding, respectively 3,541 3,541 Additional paid-in capital 4,400,971 4,396,772 Additional paid-in capital - stock warrant 279,386 - Additional paid-in capital - stock compensation 41,000 - Reserve funds 1,939,881 1,741,715 Retained earnings 6,665,293 5,729,630 Accumulated other comprehensives income 2,560,483 1,564,966 Total Stockholders' Equity 15,890,555 13,436,624 Total Liabilities and Stockholders' Equity $ 20,853,012 $ 17,399,105 See notes to consolidated financial statements 1 ASIA CORK INC. SUBSDIARIES (FORMERLY HANKERSEN INTERNATIONAL CORP. AND SUBSIDIARIES) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For Three Months Ended June 30, For Six Months Ended June 30, 2008 2007 2008 2007 Unaudited Unaudited Unaudited Unaudited Revenues $ 6,366,384 $ 3,550,064 $ 8,882,729 $ 5,276,391 Cost of Goods Sold 4,173,021 2,580,974 5,856,120 3,908,256 Gross Profit 2,193,363 969,090 3,026,609 1,368,135 Operating Expenses Selling expenses 832,792 384,473 1,112,086 585,314 General and administrative expense 342,888 87,284 416,357 202,087 Total Operating Expenses 1,175,680 471,757 1,528,443 787,401 Income From Operations 1,017,683 497,333 1,498,166 580,734 Other Income (Expense) Interest (expense) income, net (33,804 ) (16,120 ) (46,357 ) 22,070 Other (expense) income, net (29,177 ) 18,716 4,966 36,468 Total Other (Expense) Income (62,981 ) 2,596 (41,391 ) 58,538 Income Before Taxes and Minority Interest 954,702 499,929 1,456,775 639,272 Income Tax Provision 151,120 75,714 227,911 96,595 Income Before Minority Interest 803,582 424,215 1,228,864 542,677 Minority Interest 59,935 35,194 95,035 44,263 Net Income $ 743,647 $ 389,021 $ 1,133,829 $ 498,414 Other Comprehensive Income: Foreign Currency Translation Gain 381,129 164,031 995,517 205,118 Comprehensive Income $ 1,124,776 $ 553,052 $ 2,129,346 $ 703,532 Net Income Per Common Share - Basic $ 0.02 $ 0.01 $ 0.03 $ 0.01 - Diluted: $ 0.02 $ 0.01 $ 0.03 $ 0.01 Weighted Common Shares Outstanding* - Basic 35,413,850 35,413,850 35,413,850 35,413,850 - Diluted: 36,718,822 35,413,850 36,343,578 35,413,850 * As restated to reflect recapitalization and the subsequent reverse stock split. See notes to consolidated financial statements. 2 ASIA CORK INC. AND SUBSIDIARIES (FORMERLY HANKERSEN INTERNATIONAL CORP. AND SUBSIDIARIES) CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, 2008 2007 Unaudited Unaudited Cash Flows From Operating Activities Net Income $ 1,133,829 $ 498,414 Adjustments to Reconcile Net Income to Net Cash Used in Operating Activities Depreciation and amortization 117,426 124,608 Bad debt adjustment (2,586 ) (812 ) Minority interest 95,035 44,263 Deferred consulting fee 1,640 - Interest expenses for discount on convertible note 13,969 - Changes in operating assets and liabilities: Accounts receivable (486,350 ) 160,659 Inventories (1,282,737 ) (1,557,337 ) Advance to suppliers (285,438 ) 153,082 Prepayments and other current assets (62,242 ) 14,196 Accounts payable and accrued expenses 290,430 17,189 Customer deposits 147,133 - Taxes payable (16,854 ) 458,521 Other current liabilities 8,049 10,523 Net Cash Used in Operating Activities (328,696 ) (76,694 ) Cash Flows From Investing Activities Proceeds from withdraw deposit for purchase of fixed assets - 25,628 Payment for deposit for acquisition - (1,116,658 ) Payment for purchase of equipment - (420 ) Payment for construction in process (33,532 ) - Payment for advance to unrelated party - (90,636 ) Proceeds from repayment of advance to unrelated party - 2,012,702 Net Cash (Used in) Provided by Investing Activities (33,532 ) 830,616 Cash Flows From Financing Activities Proceeds from long-term debt 437,375 - Payments to long-term debt (568,588 ) - Proceeds from convertible note 700,000 - Payments to stockholders/officers - (7,935 ) Proceeds from stockholders/officers - 42,449 Net Cash Provided by Financing Activities 568,787 34,514 Net Increase in Cash and Equivalents 206,559 788,436 Effect of Exchange Rate Changes on Cash (105,736 ) 53,985 Cash and Equivalents at Beginning of Period 367,396 564,733 Cash and Equivalents at End of Period $ 468,219 $ 1,407,154 SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES Construction in process transferred out to property $ 2,409,299 $ - Shareholder donated intangible assets into the Company $ 4,199 $ - Declared common stock for part of consulting fees $ 41,000 $ - 3 ASIA CORK INC. AND SUBSIDIARIES (FORMERLY HANKERSEN INTERNATIONAL CORP. AND SUBSIDIARIES) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BASIS OF PRESENTATION a) Interim financial statements: The unaudited consolidated financial statements of Asia Cork Inc.(f/k/a Hankersen International Corp.)and subsidiaries (the "Company") have been preparedin accordance with U.S. generally accepted accounting principles for interim financial information and pursuant to the requirements for reporting on Form 10-Q. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements. However, the information included in these interim financial statements reflects all adjustments (consisting solely of normal recurring adjustments) which are, in the opinion of management, necessary for the fair presentation of the consolidated financial position and the consolidated results of operations. Results shown for interim periods are not necessarily indicative of the results to be obtained for a full year. The consolidated balance sheet information as of December 31, 2007 was derived from the audited consolidated financial statements included in the Company's Annual Report on Form 10-KSB. These interim financial statements should be read in conjunction with that report. The consolidated financial statements include the accounts of the Company and its subsidiaries. All material intercompany balances and transactions have been eliminated. b) Description of business and reverse merger: The Company was incorporated on August 1, 1996, under the laws of the State of Delaware.
